                                          Case 4:17-cv-03571-JSW Document 45 Filed 03/20/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AMERICAN CIVIL LIBERTIES UNION                    Case No. 17-cv-03571-JSW
                                         OF NORTHERN CALIFORNIA, et al.,
                                   8                    Plaintiffs,                        ORDER REQUIRING PRODUCTION
                                   9                                                       OF DOCUMENTS FOR IN CAMERA
                                                 v.                                        REVIEW
                                  10                                                       Re: Dkt. Nos. 25-26
                                         DEPARTMENT OF JUSTICE,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The parties’ cross-motions for summary judgment are pending before the Court. The

                                  14   Court has considered the parties’ supplemental briefs regarding the Ninth Circuit’s decision in

                                  15   ACLU of Nor. Cal. v. U.S. Dep’t of Justice, 880 F.3d 473 (9th Cir. 2018), and it HEREBY

                                  16   ORDERS the Defendant to file under seal and on an ex parte basis a copy of the two documents at

                                  17   issue so that the Court may conduct an in camera review of those documents. Defendant shall file

                                  18   those documents by no later than March 29, 2019.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 20, 2019

                                  21                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
